DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollencamp (US 20150118365 A1).
Robles et al (Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges) is relied upon as evidence as discussed below.
Ucanr.edu (California Elderberries at https://ucanr.edu/sites/Elderberry/health/) is relied upon as evidence as discussed below.
In regard to claim 1, Hollencamp discloses:
This disclosure relates to a method for preparing liquid alcohol-containing bead compositions. In one embodiment, a desired end product can be prepared by adding an aqueous composition containing a multivalent salt (hereinafter "the first composition") to an aqueous composition containing an alginate alkali metal salt ("the second composition"). The resultant spheres include an aqueous solution that remains "ungelled" but encapsulated in a water-insoluble shell or outer coating ([0026]). 

In regard to the recitation of alcohol, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).
In regard to the recitation of shelf stability, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).
Therefore, Hollencamp discloses a shelf stable, edible sphere comprising a liquid and/or gel inner core comprising ethyl alcohol and an outer membrane comprising alginate, wherein the outer membrane coats and encapsulates the liquid and/or gel inner core and wherein the shelf stable, edible sphere is shelf stable for at least one month.
In regard to the organic acids limitations in claims 1 and 8, is noted that Hollencamp discloses the presence of wine ([0020], [0036], [0045], claims 9 and 19) and elderberry juice ([0037]) in the inner core. As evidenced by Robles et al on page 2 col 2 of the article Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges:
The main organic acids found in wine are: oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids. They come from two sources:
directly from grapes (over 90% of organic acids found in grapes are dedicated to malic and tartaric acids);
as a result of vinification process (due to combined metabolism of yeast and microorganisms).
Hence, by disclosing the presence of wine in the inner core, Hollencamp discloses the presence of oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids.
As evidenced by ucanr.edu:
The main organic acids found in elderberries are citric acid (the main acid in citrus fruits) and malic acid (the main acid in apples). Elderberries also contain ascorbic acid, or Vitamin C, which can also act as an anti-oxidant, though the content can vary from 5 to 26 mg/100g fresh fruit3.
Hence, by disclosing the presence of elderberry juice in the inner core, Hollencamp discloses the presence of at least citric, malic and ascorbic acid.
Claim 1 has been amended to include the limitation of claim 14 now cancelled. Claim 1 now includes the limitation of “the thickness of the outer membrane is in the range of from 0.01 mm to 0.5 mm”. 
Hollencamp is silent as to the thickness of the membrane. It is noted that Hollencamp discloses spheres having good integrity ([0032]). The thickness of the outer membrane would depend on the specific spherification technique and condition.
Further in regard to the spherification technique and condition, Hollencamp discloses:
[0017] In one aspect, this invention features a method for taking a first liquid containing a multivalent salt and alcoholic beverage, and adding it to a second liquid containing an alginate alkali metal salt. One method for combining these is by extruding the first into a bath of the second resulting in a LIQUID alcohol-encapsulated shell roughly 10 mm in diameter, i.e., one in which the middle materials remain liquid rather than fully gelled (or gel-ified). The resulting beads are stored in a third liquid, which acts as a preservation liquid for the encapsulated alcoholic beads. The stored beads are packaged, and shipped while in a state of submersion in that third liquid. 
[0018] In one embodiment, the first liquid contains a multivalent salt like calcium lactate or calcium chloride. Preferably this first liquid includes about 0.2 to 10 wt. %, and more preferably between about 0.5 to 5 wt. %, multivalent salt. That first liquid gets added to a second liquid containing an alginate alkali metal salt like sodium or potassium alginate. The second liquid preferably includes about 0.3 to 10 wt. %, and more preferably between about 0.5 to 6 wt. %, alginate. 
[0019] Some embodiments of the foregoing combinations may further include one or more of: a viscosity adjusting agent, such as pectinase or another enzyme; an anti-bitterness agent like sodium benzoate or potassium sorbate; a thickening agent, such as xanthan gum, starch, or another polysaccharide; a pH buffer like phosphoric or citric acid; an artificial sweetener like sugar or corn syrup and/or a preservative like sodium benzoate, sodium metabisulfite, or potassium sorbate. 
[0020] Both the first and second solutions include solvent, preferably water, and more preferably deionized water. And one or both solutions may have liquid alcohol additions incorporated therein. Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol.

In regard to the thickness of the membrane recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the thickness of the membrane among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 


In regard to claims 2-4, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).

In regard claims 5-6, Hollencamp discloses that additional gel-forming materials may be used such as gelatin, agar or gellan ([0042]).
In regard claims 6-7, Hollencamp discloses the first solution comprising  water ([0029]), an organic acid ([0033]), a calcium salt ([0027]), a fruit juice, a fruit juice concentrate, a sweetener ([0034]), a stabilizer, a preservative ([0031], [0035]), a thickener ([0032], a natural flavorant, an artificial flavorant, a colorant ([0037]).
In regard to claim 9, it is noted that claim 9 does not further limit claim 7 in requiring the presence of the specific calcium salt. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 9 simply expands the list of calcium salts as recited in claim 7.
In regard to claim 10, it is noted that claim 10 does not further limit claim 7 in requiring the presence of the specific thickener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 10 simply expands the list of thickeners as recited in claim 7.
In regard to claim 11, it is noted that claim 11 does not further limit claim 7 in requiring the presence of the specific fruit juice and/or the fruit juice concentrate. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 11 simply expands the list of fruit juice and/or the fruit juice concentrates as recited in claim 7.
In regard to claim 12, it is noted that claim 12 does not further limit claim 7 in requiring the presence of the specific flavorants. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 12 simply expands the list of flavorants as recited in claim 7.
In regard to claim 13, it is noted that claim 13 does not further limit claim 7 in requiring the presence of the specific sweetener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 13 simply expands the list of sweeteners as recited in claim 7.
In regard to claims 15, Hollencamp is silent as to the volume of the liquid and/or gel inner core as recited. It is noted that the volume of the inner core may vary based on the desired intended use and a personal preference of a consumer. It is further noted that the volume of the inner core would depend on the specific spherification technique and condition.
In regard claims 16-17, Hollencamp discloses that in some embodiments the first composition may comprise sodium benzoate or potassium sorbate ([0030], [0031]). However, Hollencamp does not require the presence of sodium benzoate or potassium sorbate.
In regard to claim 18, Hollencamp discloses “[i]deally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol” ([0020]).
In regard to claim 19, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollencamp (US 20150118365 A1) in view of Dekker et al (US 20100285118 A1).
Robles et al (Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges) is relied upon as evidence as discussed below.
Ucanr.edu (California Elderberries at https://ucanr.edu/sites/Elderberry/health/) is relied upon as evidence as discussed below.
In regard to claim 1, Hollencamp discloses:
This disclosure relates to a method for preparing liquid alcohol-containing bead compositions. In one embodiment, a desired end product can be prepared by adding an aqueous composition containing a multivalent salt (hereinafter "the first composition") to an aqueous composition containing an alginate alkali metal salt ("the second composition"). The resultant spheres include an aqueous solution that remains "ungelled" but encapsulated in a water-insoluble shell or outer coating ([0026]). 

In regard to the recitation of alcohol, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).
In regard to the recitation of shelf stability, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).
Therefore, Hollencamp discloses a shelf stable, edible sphere comprising a liquid and/or gel inner core comprising ethyl alcohol and an outer membrane comprising alginate, wherein the outer membrane coats and encapsulates the liquid and/or gel inner core and wherein the shelf stable, edible sphere is shelf stable for at least one month.
In regard to the organic acids limitations in claims 1 and 8, is noted that Hollencamp discloses the presence of wine ([0020], [0036], [0045], claims 9 and 19) and elderberry juice ([0037]) in the inner core. As evidenced by Robles et al on page 2 col 2 of the article Determination and Identification of Organic Acids in Wine Samples. Problems and Challenges:
The main organic acids found in wine are: oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids. They come from two sources:
directly from grapes (over 90% of organic acids found in grapes are dedicated to malic and tartaric acids);
as a result of vinification process (due to combined metabolism of yeast and microorganisms).
Hence, by disclosing the presence of wine in the inner core, Hollencamp discloses the presence of oxalic, tartaric, formic, malic, acetic, citric, fumaric, succinic, gallic and lactic acids.
As evidenced by ucanr.edu:
The main organic acids found in elderberries are citric acid (the main acid in citrus fruits) and malic acid (the main acid in apples). Elderberries also contain ascorbic acid, or Vitamin C, which can also act as an anti-oxidant, though the content can vary from 5 to 26 mg/100g fresh fruit3.
Hence, by disclosing the presence of elderberry juice in the inner core, Hollencamp discloses the presence of at least citric, malic and ascorbic acid.
Claim 1 has been amended to include the limitation of claim 14 now cancelled. Claim 1 now includes the limitation of “the thickness of the outer membrane is in the range of from 0.01 mm to 0.5 mm”. Hollencamp is silent as to the thickness of the membrane. It is noted that Hollencamp discloses spheres having good integrity ([0032]). 
Dekker et al discloses:[0041] In the present invention, the capsule wall material of the capsules in the edible product preferably comprises a gel-forming and film forming protein or polysaccharide biopolymer which is solid at room temperature. Preferred biopolymers in this respect are: gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, gelatin mixed with pectin; in an amount of 60-100%, preferably in an amount of 70-90%, by weight based on the (dry) capsule wall. The remainder may be e.g. a plasticiser. A typical plasticiser is glycerol. Gelatin is the most preferred capsule wall herein.
[0050] In the present invention, the coating-free capsules preferably have a capsule wall thickness of 5-400 micron, and a diameter of the coating-free capsule of 1-15, preferably 3-7 mm, and a wall thickness to capsule diameter ratio in the range of 0.005 to 0.05 (when dry).
Claim 1. An edible product comprising omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said edible product comprising one or more coated edible capsules, said capsules comprising a core, a capsule wall, and a coating at least partly covering said capsule wall, said core comprising 1-100%, by weight (based on the core) omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said coating comprising isoflavones, in amount of between 0.1 mg and 100 mg per coated capsule, wherein the coated capsules each have a weight of 0.02-5 g. 
Claim 6. The edible product according to claim 1 wherein said coated capsule wall comprises a gel-forming and film forming biopolymer, said biopolymer comprising one of gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, in an amount of 60-100%, by weight based on the capsule wall.
Hence, Dekker et al discloses a sphere that comprises a wall (i.e. outer membrane) comprising alginate that encapsulates the liquid core. Dekker discloses the capsule wall thickness of 5-400 micron (0.005-0.4mm). One of ordinary skill in the art would have been motivated to modify Hollencamp in view of Dekker et al, if at all necessary, and employ the outer membrane thickness as suggested by Dekker et al.
In regard to claims 2-4, Hollencamp discloses:
Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol ([0020]).

In regard claims 5-6, Hollencamp discloses that additional gel-forming materials may be used such as gelatin, agar or gellan ([0042]).
In regard claims 6-7, Hollencamp discloses the first solution comprising  water ([0029]), an organic acid ([0033]), a calcium salt ([0027]), a fruit juice, a fruit juice concentrate, a sweetener ([0034]), a stabilizer, a preservative ([0031], [0035]), a thickener ([0032], a natural flavorant, an artificial flavorant, a colorant ([0037]).
In regard to claim 9, it is noted that claim 9 does not further limit claim 7 in requiring the presence of the specific calcium salt. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 9 simply expands the list of calcium salts as recited in claim 7.
In regard to claim 10, it is noted that claim 10 does not further limit claim 7 in requiring the presence of the specific thickener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 10 simply expands the list of thickeners as recited in claim 7.
In regard to claim 11, it is noted that claim 11 does not further limit claim 7 in requiring the presence of the specific fruit juice and/or the fruit juice concentrate. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 11 simply expands the list of fruit juice and/or the fruit juice concentrates as recited in claim 7.
In regard to claim 12, it is noted that claim 12 does not further limit claim 7 in requiring the presence of the specific flavorants. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 12 simply expands the list of flavorants as recited in claim 7.
In regard to claim 13, it is noted that claim 13 does not further limit claim 7 in requiring the presence of the specific sweetener. Claim 7 requires at least one component selected from  water, an organic acid, a calcium salt, a fruit juice, a fruit juice concentrate, a sweetener, a stabilizer, a preservative, a thickener, an anti-foaming agent, a natural flavorant, an artificial flavorant, a colorant and any combination thereof. Claim 13 simply expands the list of sweeteners as recited in claim 7.
In regard to claims 15, Hollencamp is silent as to the volume of the liquid and/or gel inner core as recited. It is noted that the volume of the inner core may vary based on the desired intended use and a personal preference of a consumer. It is further noted that the volume of the inner core would depend on the specific spherification technique and condition.
In regard claims 16-17, Hollencamp discloses that in some embodiments the first composition may comprise sodium benzoate or potassium sorbate ([0030], [0031]). However, Hollencamp does not require the presence of sodium benzoate or potassium sorbate.
In regard to claim 18, Hollencamp discloses “[i]deally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol” ([0020]).
In regard to claim 19, Hollencamp discloses “[a]t room temperature, the beads of this invention will have an expected shelf life of about 1 year” ([0016]).






Response to Arguments
Applicant's arguments filed 09/29/201 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the process for the production of the edible sphere) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 now includes the limitation of “the thickness of the outer membrane is in the range of from 0.01 mm to 0.5 mm”. Hollencamp is silent as to the thickness of the membrane. It is noted that Hollencamp discloses spheres having good integrity ([0032]). The thickness of the outer membrane would depend on the specific spherification technique and condition.
Further in regard to the spherification technique and condition, Hollencamp discloses:
[0017] In one aspect, this invention features a method for taking a first liquid containing a multivalent salt and alcoholic beverage, and adding it to a second liquid containing an alginate alkali metal salt. One method for combining these is by extruding the first into a bath of the second resulting in a LIQUID alcohol-encapsulated shell roughly 10 mm in diameter, i.e., one in which the middle materials remain liquid rather than fully gelled (or gel-ified). The resulting beads are stored in a third liquid, which acts as a preservation liquid for the encapsulated alcoholic beads. The stored beads are packaged, and shipped while in a state of submersion in that third liquid. 
[0018] In one embodiment, the first liquid contains a multivalent salt like calcium lactate or calcium chloride. Preferably this first liquid includes about 0.2 to 10 wt. %, and more preferably between about 0.5 to 5 wt. %, multivalent salt. That first liquid gets added to a second liquid containing an alginate alkali metal salt like sodium or potassium alginate. The second liquid preferably includes about 0.3 to 10 wt. %, and more preferably between about 0.5 to 6 wt. %, alginate. 
[0019] Some embodiments of the foregoing combinations may further include one or more of: a viscosity adjusting agent, such as pectinase or another enzyme; an anti-bitterness agent like sodium benzoate or potassium sorbate; a thickening agent, such as xanthan gum, starch, or another polysaccharide; a pH buffer like phosphoric or citric acid; an artificial sweetener like sugar or corn syrup and/or a preservative like sodium benzoate, sodium metabisulfite, or potassium sorbate. 
[0020] Both the first and second solutions include solvent, preferably water, and more preferably deionized water. And one or both solutions may have liquid alcohol additions incorporated therein. Representative "beverages" for beading by the method of this invention include (but are not limited to): wine, sherry, brandy, liqueurs, port, vodka, gin, whisky, scotch, cognac, tequila, rum, or champagne. To a lesser extent, it may be possible to make and serve little beer balls hereby. Ideally, the first (or second) liquid would have added therein, an alcoholic content between about 1 to 95% by volume, more preferably between about 7 to 20% by volume alcohol.

In regard to the thickness of the membrane recitations, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the thickness of the membrane among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Further in this regard, it is noted that prior art reference to Dekker et al (US 20100285118 A1) has been introduced as a teaching of the thickness of alginate outer membrane of the encapsulating sphere.
Dekker et al discloses:[0041] In the present invention, the capsule wall material of the capsules in the edible product preferably comprises a gel-forming and film forming protein or polysaccharide biopolymer which is solid at room temperature. Preferred biopolymers in this respect are: gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, gelatin mixed with pectin; in an amount of 60-100%, preferably in an amount of 70-90%, by weight based on the (dry) capsule wall. The remainder may be e.g. a plasticiser. A typical plasticiser is glycerol. Gelatin is the most preferred capsule wall herein.
[0050] In the present invention, the coating-free capsules preferably have a capsule wall thickness of 5-400 micron, and a diameter of the coating-free capsule of 1-15, preferably 3-7 mm, and a wall thickness to capsule diameter ratio in the range of 0.005 to 0.05 (when dry).
Claim 1. An edible product comprising omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said edible product comprising one or more coated edible capsules, said capsules comprising a core, a capsule wall, and a coating at least partly covering said capsule wall, said core comprising 1-100%, by weight (based on the core) omega-3 fatty acids and/or omega-6 fatty acids and/or esters thereof, said coating comprising isoflavones, in amount of between 0.1 mg and 100 mg per coated capsule, wherein the coated capsules each have a weight of 0.02-5 g. 
Claim 6. The edible product according to claim 1 wherein said coated capsule wall comprises a gel-forming and film forming biopolymer, said biopolymer comprising one of gelatin, alginate, calcium alginate, agar, guar gum, carrageenan, starch mixed with pectin, in an amount of 60-100%, by weight based on the capsule wall.
Hence, Dekker et al discloses a sphere that comprises a wall (i.e. outer membrane) comprising alginate that encapsulates the liquid core. Dekker discloses the capsule wall thickness of 5-400 micron (0.005-0.4mm). One of ordinary skill in the art would have been motivated to modify Hollencamp in view of Dekker et al, if at all necessary, and employ the outer membrane thickness as suggested by Dekker et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791